                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In Re: Jeffrey S. Krauss,                                 Case No. 16-54772-tjt
                                                          Chapter 13
            Debtor.                                       Judge Thomas J. Tucker
_____________________________/


                        ORDER APPROVING THE DEBTOR’S
                     POST-CONFIRMATION PLAN MODIFICATION

        This case came before the Court for a hearing on April 24, 2020, held by telephone, on
the Debtor’s proposed post-confirmation plan modification (Docket # 89, the “Plan
Modification”). Counsel for the Debtor appeared at the hearing, by telephone. No one else
appeared. No objections were filed to the Plan Modification, and the deadline for filing any
objections was April 23, 2020, under the Court’s Order entered on April 17, 2020 (Docket # 92).
Confirming action taken during the hearing,

       IT IS ORDERED that the Plan Modification (Docket # 89) is approved.

      IT IS FURTHER ORDERED that the Debtor’s Chapter 13 Plan payment is decreased to
$550.00 bi-weekly, effective April 16, 2020.

       IT IS FURTHER ORDERED that in all other respects, the Order Confirming Plan and
the confirmed plan, as later modified, will remain in full force and effect.


Signed on April 24, 2020




   16-54772-tjt    Doc 94     Filed 04/24/20   Entered 04/24/20 14:41:37       Page 1 of 1
